Case 1:18-cr-00457-AMD-CLP Document 256 Filed 02/08/21 Page 1 of 2 PageID #: 3987


                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

  JN/DKK/LB/CJN                                       271 Cadman Plaza East
  F. #2017R05903                                      Brooklyn, New York 11201


                                                      February 8, 2021


  By Email and ECF

  Thomas C. Green
  Mark D. Hopson
  Michael Levy
  Joan M. Loughnane
  Sidley Austin LLP

  David Bitkower
  Matthew S. Hellman
  Jenner & Block LLP

                  Re:     United States v. Huawei Technologies Co., Ltd., et al.
                          Criminal Docket No. 18-457 (S-3) (AMD)

  Dear Counsel:

                Enclosed please find the government’s production of discovery in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
  government’s previous productions. The discovery is being produced pursuant to the
  Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
  government also requests reciprocal discovery from the defendants.

  I.       The Government’s Discovery

         Document Description                  Category of                        Bates Range
                                           Discovery Pursuant
                                           to Protective Order                Last bates 0008715087

       Financial institution records        Sensitive Discovery      DOJ_HUAWEI_A_0008715088 –
                                             Material (“SDM”)         DOJ_HUAWEI_A_0008715091

 Trade compliance consulting records        Discovery Material        DOJ_HUAWEI_A_0008715092-
                                                                      DOJ_HUAWEI_A_0008715302
Case 1:18-cr-00457-AMD-CLP Document 256 Filed 02/08/21 Page 2 of 2 PageID #: 3988




         Document Description                Category of                    Bates Range
                                         Discovery Pursuant
                                         to Protective Order           Last bates 0008715087

        Financial institution record              SDM           DOJ_HUAWEI_A_0008715303 -
                                                                DOJ_HUAWEI_A_0008715310



                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/ Julia Nestor
                                                   Alexander A. Solomon
                                                   Julia Nestor
                                                   David K. Kessler
                                                   Sarah Evans
                                                   Assistant United States Attorneys
                                                   (718) 254-7000

                                                   DEBORAH L. CONNOR
                                                   Chief, Money Laundering and Asset
                                                   Recovery Section, Criminal Division
                                                   U.S. Department of Justice

                                            By:    /s/ Laura Billings
                                                   Laura Billings
                                                   Christian J. Nauvel
                                                   Trial Attorneys

                                                   JAY I. BRATT
                                                   Chief, Counterintelligence and Export
                                                   Control Section
                                                   National Security Division, U.S. Department
                                                   of Justice

                                            By:    /s/ Thea D. R. Kendler
                                                   Thea D. R. Kendler
                                                   David Lim
                                                   Trial Attorneys

  cc:      Clerk of the Court (AMD) (by ECF) (without Enclosures)


                                               2
